       Case 1:20-cv-00484-JGK-DCF Document 33 Filed 03/30/20 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




                                                       March 30, 2020
VIA ELECTRONIC COURT FILING

Hon. Debra Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    Jane Doe v. Darren K. Indyke and Richard D. Kahn, in their capacities as co-executors
       of the Estate of Jeffrey E. Epstein and Ghislaine Maxwell, 1:20-cv-00484-JGK-DCF

Dear Judge Freeman:

We represent Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of
Jeffrey E. Epstein, in the above-referenced action. We write to request that you enter the
enclosed proposed scheduling order, to which Plaintiff Jane Doe has agreed.



                                                       Respectfully submitted,


                                                       /s/ Bennet J. Moskowitz
                                                           Bennet J. Moskowitz




Encl.: Proposed Scheduling Order
